Citation Nr: 1419675	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss disability.

2.  Entitlement to an increased rating for cervical spondylosis with referred pain to the left shoulder and C6 radiculitis, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for partial thickness rotator cuff tear of the left shoulder with mild acromioclavicular joint arthritis, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and son, J.Y.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to September 1982, and from January 2004 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) from March 2010 (hearing loss) and October 2010 (cervical and left shoulder) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

In April 2013, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a right shoulder disability as secondary to the service-connected left shoulder disability, and entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See December 2012 VA clinical record, Veteran's February 2013 VA Form 9, and February 2013 Privacy Release Form for Congressman Nunnelee.)  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Bilateral Hearing Loss disability

The Veteran underwent a VA examination in January 2010 and February 2013.  At the April 2013 Board hearing, the Veteran testified that he has had hearing tests done in Memphis, and also every year through his employment.  The Veteran stated that VA does not have these private records (See Board hearing transcript, page 8.)  These records may provide pertinent evidence with regard to the Veteran's level of hearing acuity; thus, VA should attempt to obtain them for the rating period on appeal.

Cervical Spondylosis & Left Shoulder Disabilities

In July 2010, the Veteran filed a claim for increased evaluations for his neck and left shoulder disabilities.  The Veteran has contended that there is evidence which supports his claims, to include records from Dr. Koehler, Dr. Taylor, his employer, a VA facility in Memphis, and the North Mississippi Medical Center.  The Veteran testified that within an hour of starting his shift at work, his arm begins to swell, and that he has pain which he has to "push through" at work. (See Board hearing transcript, pages 5 and 6.)

A June 2010 VA clinical record from Dr. Koehler reflects, in pertinent part, as follows:

[The Veteran ] recently have an MRI of his C spine which only showed some minimal arthritic changes.  His problem is really in the shoulder.  At times he has to stop work due to a numbness sensation of the shoulder and upper arm.  

The examiner also stated the following:

Left shoulder pain - no shoulder deformity.  He is quite tender anteriorly and has some pain over the upper deltoid area.  His range of motion is full but has pain with forward flexion and abduction.  Pain is worse with resistance.  Grip is still strong and there is no loss of sensation.  I think that his shoulder is worse-pain is more frequent.  I feel that he should try to get an additional service connected disability rating for his shoulder.

In his October 2010 notice of disagreement (NOD) (VA Form 21-4138), the Veteran stated that his VA provider, Dr. Koehler, wrote a memorandum to VA on his behalf with regard to his shoulder disability.  The Board finds that the above stated report is the "memo" which the Veteran referenced.

In his October 2010 NOD, the Veteran also stated that "VA has a letter in my file from my place of work the reason that I had to change jobs."  The claims file includes a letter from the Veteran's employer regarding his job reassignment; it was received by VA in April 2008, prior to the rating period on appeal, and was already considered by the Board in a prior June 2008 decision.

An August 2010 VA examination report reflects that the Veteran reported radiculopathy type symptoms down his left arm to his elbow, and daily flare-ups.  He had shoulder forward flexion from 0 to 120 degrees, shoulder abduction from 0 to 150 degrees, and shoulder external rotation from 0 to 45 degrees; all were noted to be nonpainful.   

The August 2010 VA examination report reflects, with regard to his cervical spine, that the Veteran had forward flexion 0-40 degrees, extension 0 - 30 degrees, left lateral flexion 0-35 degrees and right flexion 0-35 degrees, all were noted to be nonpainful. 

A February 2013 VA examination report reflects cervical spine flexion to 20 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally; all with pain beginning at the endpoint of noted range of motion.  He was also assessed with mild left radiculopathy involving the C5/C6 nerve roots. 

A February 2013 VA examination report reflects left shoulder flexion to 120 degrees, and abduction to 90 degrees with pain beginning at the endpoints of range of motion.  He had no additional limitation in range of motion after repetitive use testing.  Hawkins Impingement test was positive, empty-can test was positive, and cross-body adduction test was positive.   

The Veteran testified at the April 2013 Board hearing that he gets his neck and shoulder treatment from a VA provider, Dr. Taylor, and/or a VA facility in Memphis.  He also indicated that he gets his treatment by referral to the North Mississippi Medical Center. (See Board hearing transcript, page 7.)  Records from such treatment are not associated with the claims file.

The Veteran also testified that he was seen by a neurologist in Tupelo; however he did not indicate if this was during the rating period on appeal. (See Board hearing transcript, page 11.)

Based on the Veteran's subjective complaints of daily pain and the VA examination findings which reflect considerable range of motion without pain, the Board finds that additional treatment records may be relevant and VA should attempt to obtain them. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers from whom he has received 1.) hearing acuity testing, to include any done in Memphis and yearly testing through his employment, from October 2008 to present, and 2.) shoulder and neck treatment from Dr. Taylor, neurologists, and North Mississippi Medical Center, from July 2009 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records.

2.  Thereafter, readjudicate the issues on appeal with consideration of all additional evidence received.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



